Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 17th 2021 has been considered.
Claims 1, 4, 6, 7 and 11 have been amended.
New claims 12-14 were added.
Claims 1-14 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on June 17th 2021, the rejections of claims 1, 4, 6, 7 and 11 under 35 USC §112(b) for being indefinite have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-14 rejected under 35 U.S.C. 103 as being unpatentable over Tetrick et al (WO 2013/067453 A1).
Regarding claims 1, 3, 4, 6, 8, 9 and 11-14: Tetrick discloses a plant-based egg-free egg substitute to be used in food compositions, such mayonnaise or dressing, where the products (see Tetrick abstract; paragraphs [0018], [0019], [0057], [0065], [0128] and examples). Tetrick further discloses the plant-based egg substitute comprises 1-30wt% flours, such as, potato flour (i.e., Solanum tuberosum), cassava flour (i.e., Manihot esculenta), rice flour (i.e., Oryza sativa), Mongbean flour (i.e., Vigna radiate), lentil flour (i.e., Lens culinaris) and chickpea flour (i.e., cicer arietinum) (see Tetrick paragraphs [0085]-[0091]). Given the fact the specific flours are clearly named in Tetrick, Tetrick meets the claimed limitations (see MPEP §2131.02). Moreover, since the relative contents of the flours recited in the claims overlap the relative content of flour in Tetrick, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the nutritional profiles of the first flours and the starch and amylose contents of the second flours recited in the claims: Given the fact the claims recite the same flours as the flours disclosed in Tetrick, and since the recited flours do not appear to differ in any way from the flours in Tetrick, it is examiner’s position that the physical attributes of the pulse and tuber flours recited in the claims are inherently present in  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Moreover, Tetrick discloses the plant-based egg substitute comprises from 5wt% to 30wt% oil (see Tetrick paragraphs [0078]-[0079]) and 0.5-5% acid to maintain a pH of under 4 (see Tetrick paragraphs [0049] and [0109]). Given the fact ranges claimed overlap the ranges in Tetrick, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the mixing of the ingredients recited in the claims: Tetrick discloses of mixing the dry compositions (i.e., flours) with water without heating for 24 hours (i.e., incubating with water) and of heating the mixture at temperatures between 60ºC and 85ºC for 1-10 minutes and mixing the ingredients with high-shear mixers to form the emulsion (see Tetrick paragraphs [0115]-[0116] and [0121]-[0126]). Given the fact differences in temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP §2144.05), and since the temperature and time prima facie case of obviousness exists (see MPEP §2144.05).
As to the droplet size distribution recited in the claims: Tetrick discloses of combing the ingredients and mixing them at high shear in order to attain eggless mayonnaise with droplet size distribution similar to egg-mayonnaise that has mean droplet size D3,3 of less than 15 μm (see Tetrick example 22; figure 14).
As to the continuous matrix of gelatinized amylopectin comprising amylose-rich inclusions recited in the claims: Given the fact Tetrick discloses forming the plant-based egg substitute and using the plant-based egg substitute so form eggless mayonnaise through the same or similar process as Applicant, it is examiner’s position that the continuous matrix of gelatinized amylopectin comprising amylose-rich inclusions recited in the claims is inherently present in Tetrick. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Moreover regarding claims 3 and 11: Tetrick discloses of mixing the dry compositions (i.e., flours) with water without heating for 24 hours (i.e., incubating with prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 2: Tetrick discloses of using native flours (see Tetrick paragraph [0086]).
Regarding claim 5: Tetrick discloses the plant-based egg substitute comprises from 5wt% to 30wt% oil (see Tetrick paragraphs [0078]-[0079]). Given the fact the oil content claimed overlaps the oil content in Tetrick, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 7: Tetrick discloses of forming a plant-based egg substitute and using the a plant-based egg substitute to form an eggless mayonnaise (see Tetrick paragraph [0015]).
Regarding claim 10: As to the content, source and gelatinization status of the starch in the matrix recited in claim 10: Given the fact Tetrick discloses forming the plant-based egg substitute and using the plant-based egg substitute so form eggless mayonnaise through the same or similar process using the same flours as Applicant, it is examiner’s position that the content, source and gelatinization status of the starch in the matrix recited in claim 10 is inherently present in Tetrick. As set forth in MPEP  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant's arguments filed on June 17th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 7-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the gradual heating recited in claims 3 and 11 allows for the sequential gelatinization of each of the starches/flours, thus forming the gelatinized starch networks serially. The examiner respectfully disagrees.
Tetrick discloses heating the mixture of starches/flours to a temperatures between 60ºC and 85ºC for 1-10 minutes and mixing the ingredients with high-shear mixers to form the emulsion (see Tetrick paragraphs [0115]-[0116] and [0121]-[0126]), clearly does not mean the ingredients instantly reach the temperature of 60°C to 85°C, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792